Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered. In response:
the amendments to the specification have been entered
the amendments to the claims have been entered.
Claims 1-7 have been amended.
Claims 8-15 have been withdrawn.
Claims 16-18 have been newly presented. 
the objection to the drawings has been withdrawn
the objection to the specification has been withdrawn
the rejections under 35 USC 112(b) have been withdrawn.  However, in view of the amendments to the claims, new indefiniteness rejections are herein presented below.
The rejections based on Hedmann have been maintained.
The rejections based on Wolf have been maintained
The rejections based on Duineveld have been maintained.
With regards to Hedmann, in the response it was argued that “ a spatially non-homogenous heating of the solution in the bag is achieved, contrary to the state of the art, by heating certain areas of the bag at different temperatures or not heating them at all. The non-uniform, i.e., spatially non-homogenous, heating of the dialysis solution causes a temporary temperature gradient to be formed in the dialysis solution.” (see page 15).  However, independent claim 1 recites that the heating device feature is “configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Hedmann discloses that the dialysis solution contained within a bag (22), which is deemed a container, is heated by the heater (14) to achieve a warm solution zone (24) and a cold solution zone (26) (see Hedmann, figure 1 and Office Action dated March 29, 2022).  Hence, Hedmann discloses heating of the dialysis solution by a heating device, heating of the dialysis solution within the bag/container is done in a non-uniform manner, i.e. warm solution zone and cold solution zone.  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Therefore, the existence of the warm solution zone (24) and the cold solution zone (26) of the bag of Hedmann achieves a temporary temperature gradient in the dialysis solution.  A structural distinction between the two-step control and heating device of Hedmann and Applicant’s claimed dialysis machine comprising a heating device for heating a container containing a dialysis solution has not been established.  Thus, the arguments of patentability, wherein Hedmann is the primary reference, are deemed unpersuasive.
With regards to Wolf, in the response it was argued that there is “no teaching in Wolf of the presently claimed invention, in which the dialysis machine includes a "heating device being configured such that the heating of the dialysis solution by the heating device takes place nonuniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution." (see page 18).  However, independent claim 1 recites that the heating device feature is “configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Wolf discloses a dialysis machine with a heating pan (330), which is deemed a heating device, wherein one or more bags of dialysis solution may be present in said pan, which is deemed a container (see Wolf, figures 1 and 2 and Office Action dated March 29, 2022).  Further, the individual bags (100) may be distributed to the patient (P) via valve (v1) and/or valve (v2) (see Wolf, figure 2 and Office Action dated March 29, 2022).  .  The heating pan (330) may be divided into individual section, as illustrated in figure 4 (a) and (b) of Wolf, and the bags may be stacked one on top of the other  (see Wolf, figures 4 (a)-(c) & 5 (a)-(b), see paragraphs [0015]-[0017] and Office Action dated March 29, 2022).  Hence, Wolf discloses heating of the dialysis solution in a container by a heating device. Furthermore, Wolf discloses that "[I]t is conceivable that the solution bags are arranged above one another and/or preferably next to one another in the heating pan. The advantage results on an arrangement of the solution bags above one another that solution bags not contacting the heating pan directly are also heated due to a thermal balance which is adopted." See paragraph [0031]. Figure 4(c) illustrates a portion of solution bag (100) hanging over the heating pan/shell (330). Wolf discloses that the solution bags (100) may be placed on top of one another, wherein one bag is closer to the heating source and the other bag is further away, thereby creating a "warm zone" bag and a "cold zone" bag. It is the Examiner's interpretation that two different solution zones, i.e. a "warm zone" bag and a "cold zone" bag, thereby achieves heating of the dialysis solution by the heating device being achieved nonuniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution” (see Office Action dated March 29, 2022, pages 14 and 15).  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Therefore, the existence of the warm zone bag and the cold zone bag of Wolf achieves a temporary temperature gradient in the dialysis solution.  A structural distinction between the heating pan (330) of Wolf and Applicant’s claimed dialysis machine comprising a heating device for heating a container containing a dialysis solution has not been established.  Thus, the arguments of patentability, wherein Wolf is the primary reference, are deemed unpersuasive.
With regards to Duineveld, in the response it was argued that there is “no teaching in Duineveld of the presently claimed invention, in which the dialysis machine includes a "heating device being configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution." (see pages 18-19).  However, independent claim 1 recites that the heating device feature is “configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Additionally, if “the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction…  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. .”  MPEP 2111.02, II.  Duineveld discloses a machine comprising a heating device for heating a container containing a solution that is capable of heating the solution non-uniformly at points throughout the solution so as to achieve a temporary temperature gradient in the solution.  (see Office Action dated March 29, 2022).  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Therefore, the existence of the warm zone of solution and the cold zone of solution within the container of Duineveld achieves a temporary temperature gradient in said solution.  A structural distinction between the heating unit (5) of Duineveld and Applicant’s claimed dialysis machine comprising a heating device for heating a container containing a dialysis solution has not been established.  Thus, the arguments of patentability, wherein Duineveld is the primary reference, are deemed unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "associated temporary temperature gradient.”  It is unclear what the term “associated” means in terms of the “temporary temperature gradient” limitation, as recited in claim 1.  Applicants may consider clarifying the relationship between the intermixing limitation of claim 4 and achieving the temporary temperature gradient feature of claims 1 and 4. 
The term “regionally” in claim 18 is a relative term which renders the claim indefinite. The term “regionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of the claim and the meaning of the term “regionally” is not clear from the claim language and is not defined in the specification. 
Claim 18 recites the limitation "the receiver" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 18 is being understood as “regionally projects over the heating device.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Hedmann (US PUB 2011/0000902). 
Regarding claim 1, Hedmann teaches a dialysis machine (Figure 1. "method for heating of solutions preferably dialysis solutions" See paragraph [0001]. "The dialysis solutions preferably treated in accordance with the invention are used, for example, in the field of peritoneal dialysis. In peritoneal dialysis, the dialysis solution to be infused into the abdominal cavity should be approximately at body temperature." See paragraph [0002]) comprising a heating device for heating (Heater system (10), heater (14). See figure 1. "A heater system 10 is shown in its schematic design in FIG.1 such as it is used for the heating of dialysis solutions used in peritoneal dialysis. The heater system 10 consists of a heating element 12 and of a heater 14 which is placed on this and which consists, for example, of aluminum." See paragraph [0026].) a container containing a dialysis solution (Bag (22), dialysis solution (20). See figure 1. "[a] bag 22 containing the dialysis solution 20 to be heated...." See paragraph [0026]) the heating device being configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temperature gradient in the dialysis solution (Warm solution zone (24), cold solution zone (24), solution (20) heater (14), heating element (12). See figure 1. "During the heating by means of the heater 14 of the dialysis solution 20 presented in the bag 22, a warm solution zone 24 is formed in the direct vicinity of the heated heater and a cold solution zone 26 is formed on the side of the bag 22 facing away from the heater 14." See paragraph [0026]. It is the Examiner's interpretation that two different solution zones, i.e. a warm solution zone and a cold solution zone, created by a heating device creates a solution that is non-uniformly at points throughout the dialysis solution so as to provide a temperature gradient in the dialysis solution.  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Thus, the presence of the two different zones, i.e. warm solution zone (24) and cold solution zone (26) is deemed to achieve a temporary temperature gradient.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Hedmann is substantially identical to the claimed "heating device" of the present application, and therefore, the structure of Hedmann is presumed inherently capable of heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temperature gradient in the dialysis solution.). 
Regarding claim 2, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches that the dialysis machine has a receiver for the container (heating element (12), bag (22) and solution (20). See figure 1. "[c]ontact surface of the bag on the heater carrier...." See paragraph [0041].), with the heating device being arranged at the receiver (Heater system (10), heating  element (12). See Figure 1. "[h]eater system 10 consists of a heating element 12 and of a heater 14 which is placed on this...." See paragraph [0026].) and being distributed non-uniformly over the receiver (Heater system (10), heating element (12), heater (10), bag (22), warm solution (24), cold solution (26), Solution (20), sensor (18). See figure 1. "In contrast, a sensor 18 is embedded in the heater 14 and is in contact with a bag 22 containing the dialysis solution 20 to be heated, as is shown schematically in FIG. l."  See paragraph [0026]. The thing being non-uniformly distributed over the receiver is the container. In figure 1, the bag (22) with the solution (20) is not uniformly present on the heating element (12).).
Regarding claim 3, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches that the heating device has different regions (Heater system (10), heater (14) sensor (18). See figure 1. The heater (14) of Hedmann is divided into at least two regions via the placement of sensor (18) in the heater (14).); and a control unit configured to operate the different regions of the heating device at different powers (Two step controller. "The heating procedure of the heater 14 via the heating element 12 of the heater system 10 takes place by means of a two-step controller not shown in any more detail here, but widely known in the prior art. In accordance with the invention, in contrast to the known two step controllers in accordance with the prior art, however, the upper switch-off threshold and also the lower switch-on threshold are varied over time. In this connection, the upper switch-off threshold is limited by a previously fixed precontrol temperature Tv·" See paragraph [0030]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Hedmann is substantially identical to the claimed "control unit" of the present application, and therefore, the structure of Hedmann is presumed inherently capable of operating the different regions of the heating device at different powers.).
Regarding claim 4, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches intermixing of the dialysis solution contained in the container is effected by convective flow of the dialysis solution resulting from the non-uniform heating and the associated temporary temperature gradient (As established above in the rejection of claim 1, Hedmann disclose non-uniform heating and a temporary temperature gradient.  The solution in the bag of Hedmann will necessarily achieve intermixing by the conventive flow of the solution from the non-uniform heating and the temporary temperature gradient due to the interactions of the warm solution zone (24) and the cold solution zone (26).  Thus, Hedmann teaches an intermixing limitation, as recited in claim 1 and Hedmann teaches an intermixing limitation, as disclosed in the specification.  There is no structural distinction between the dialysis machine of Hedmann and the dialysis machine, as recited in claim 4) 
Regarding claim 5, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches a control unit configured to operate different regions of the heating device with a time offset (Two step controller. "The heating procedure of the heater 14 via the heating element 12 of the heater system 10 takes place by means of a two-step controller not shown in any more detail here, but widely known in the prior art. In accordance with the invention, in contrast to the known two step controllers in accordance with the prior art, however, the upper switch-off threshold and also the lower switch-on threshold are varied over time. In this connection, the upper switch-off threshold is limited by a previously fixed precontrol temperature Tv·" See paragraph [0030]. "The switch-on point can, in contrast, be determined in that the temperature measured using the sensor 18, namely the temperature Tl, is in the correct ratio with the temperature of the heating element 12 measured using the sensor 16, namely the temperature T2." See paragraph [0031]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Hedmann is substantially identical to the claimed "control unit" of the present application, and therefore, the structure of Hedmann is presumed inherently capable of operating different regions of the heating device with a time offset.)
Regarding claim 7, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches a receiver for the container (heating element (12), bag (22) and solution (20). See figure 1. "[c]ontact surface of the bag on the heater carrier...." See paragraph [0041].), and one or more temperature sensors that detect the temperature of the heating device and/or the temperature of the receiver for the container and/or the temperature of the container itself (Heater system (10), heater (14), heating element (12), sensor (18), sensor (16). See Figure 1. Figure 1. "A sensor 16, which measures the temperature T2 of the heater, is associated with the heating element 12. In contrast, a sensor 18 is embedded in the heater 14 and is in contact with a bag 22 containing the dialysis solution 20 to be heated" See paragraph [0026].); and a control or regulation unit that controls or regulates the heating device in dependence on the temperature value or values measured (Heater system (10), heater (14), heating element (12), sensor (18), sensor (16). See Figure 1. Two step controller. See paragraph [0030]. "The heating procedure of the heater 14 via the heating element 12 of the heater system 10 takes place by means of a two-step controller not shown in any more detail here, but widely known in the prior art. In accordance with the invention, in contrast to the known two step controllers in accordance with the prior art, however, the upper switch-off threshold and also the lower switch-on threshold are varied over time. In this connection, the upper switch-off threshold is limited by a previously fixed precontrol temperature Tv·" See paragraph [0030]. "The switch-on point can, in contrast, be determined in that the temperature measured using the sensor 18, namely the temperature Tl, is in the correct ratio with the temperature of the heating element 12 measured using the sensor 16, namely the temperature T2." See paragraph [0031].).
Regarding claim 16, Hedmann discloses the invention as discussed above in claim 1. Further, Hedmann discloses the dialysis machine is a peritoneal dialysis machine ("The invention equally relates to an apparatus, in particular in a peritoneal dialysis device, for the heating of solutions, preferably dialysis solutions" See paragraph [0003]).
Regarding claim 17, Hedmann discloses the invention as discussed above in claim 1. Further, Hedmann discloses the dialysis solution is a peritoneal dialysis solution (Dialysis solution (20). See figure 1. "In peritoneal dialysis, the dialysis solution...." See paragraph [0002]).

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Wolf (DE 1020150104675 with US PUB 2018/0236157 herein cited as the English language translation).
Regarding claim 1, Wolf teaches a dialysis machine ("The present invention relates to a peritoneal dialysis machine...." See paragraph [0002].) comprising a heating device for heating (Heating pan/shell (330). See figure 1. "The heating shell 330 is arranged directly above the device housing 320 and is connected directly to it." See paragraph [0064]. "The heating shell 330 is fixed on top of the device housing 320 with a linkage 410. It can be connected to a weighing device such that the weight of the solution bags 100 in the heating bowl 330 can be measured." See paragraph [0076].) a container containing a dialysis solution (Solution bag (100). See figures 1 and 2. "solution bags contain a dialysis solution to be administered to the patient." See paragraph[0003]) the heating device being configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution. (Heating pan/shell (330), solution bag (100). See figures 4(a)-4(c). "It is conceivable that the solution bags in the heating bowl are arranged side by side and/or one above the other, i.e. stacked. The direct contact of the solution bags stacked on top of each other results in thermal equilibrium, which means that even solution bags located further away from the heating plate are sufficiently heated. It is preferred if the solution bags are arranged next to one another in the heating bowl." See paragraphs [0015]-[0016]. "It is conceivable that the solution bags are arranged above one another and/or preferably next to one another in the heating pan. The advantage results on an arrangement of the solution bags above one another that solution bags not contacting the heating pan directly are also heated due to a thermal balance which is adopted." See paragraph [0031]. Figure 4(c) illustrates a portion of solution bag (100) hanging over the heating pan/shell (330). Wolf discloses that the solution bags (100) may be placed on top of one another, wherein one bag is closer to the heating source and the other bag is further away, thereby creating a "warm zone" bag and a "cold zone" bag. It is the Examiner's interpretation that two different solution zones, i.e. a "warm zone" bag and a "cold zone" bag, created by a heating device creates non-uniform temperature points of the solution that are present throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution.  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Thus, the presence of the two different zones, i.e. warm zone and cold zone is deemed to achieve a temporary temperature gradient.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Wolf is substantially identical to the claimed "heating device" of the present application, and therefore, the structure of Wolf is presumed inherently capable of heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution.).
Regarding claim 2, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches a receiver for the container (U-shaped pedestal base (300). See figure 1. "peritoneal dialysis machine has a U-shaped base 300 from which a device housing support 310 extends vertically upwards." See paragraph [0063].), with the heating device being arranged at the receiver (Heating pan/shell (330), U-shaped pedestal base (300). See figure 1. Figure 1 illustrates the heating pan/shell (330) being arranged on top of the U-shaped pedestal base (300).) and being distributed non-uniformly over the receiver (Heating pan/shell (330), U-shaped pedestal base (300). See figure 1. Figure 1 illustrates the heating pan/shell (330) being arranged on top of the U-shaped pedestal base (300) in a non-uniform manner. That is, a portion of the heating pan/shell (330) is not in contact with the pedestal base (300) and hangs over the end of the pedestal base (300). See annotated figure below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches the heating device has different regions (Heating pan/shell (330), areas (110). "FIG. 4a) shows a perspective view of the heating shell 330, which is divided into different areas 110', 10" and 110' by brackets or other separating elements. The heating shell can also be designed without separating elements that separate its receiving area into several sub-areas." See paragraph [0099].); and a control unit configured to operate the different regions of the heating device at different powers (Device housing (320), control valve (Vl), control valve (V2), heating pan/shell (330). See figures 1, 3 & 5. "The heating shell is preferably located above the device housing of the peritoneal dialysis device, in which the device control and display and/or operating elements are located. The heating shell can be connected directly to the device housing." See paragraph [0013]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Wolf is substantially identical to the claimed "control unit" of the present application, and therefore, the structure of Wolf is presumed inherently capable of operating different regions of the heating device at different powers.).
Regarding claim 4, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches intermixing of the dialysis solution contained in the container is effected by convective flow of the dialysis solution resulting from the non-uniform heating and the associated temporary temperature gradient (As established above in the rejection of claim 1, Wolf disclose non-uniform heating and a temporary temperature gradient.  The solution in the bag(s) of Wolf will necessarily achieve intermixing by the conventive flow of the solution from the non-uniform heating and the temporary temperature gradient due to the interactions of the warm zone and cold zone.  Thus, Wolf teaches an intermixing limitation as recited in claim 4, and Wolf teaches an intermixing limitation as disclosed in the specification.  There is no structural distinction between the dialysis machine of Hedmann and the dialysis machine, as recited in claim 4) 
Regarding claim 5, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches a control unit configured to operate different regions of the heating device with a time offset (Machine housing (320). See figure 1. "The heating pan is preferably located above the machine housing of the peritoneal dialysis machine in which the machine control and the display elements and/or operating elements are located. The heating pan can be directly connected to the machine housing." See paragraph [0014]. "In a preferred embodiment of the invention, the peritoneal dialysis machine has at least one machine housing, wherein the heating pan is arranged above the machine housing and is preferably directly connected to the machine housing." See paragraph [0029]. "The electronics required for operating the machine, such as control and regulation units, and the operating and/or display units, are located in the machine housing 320." See paragraph [0076]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Wolf is substantially identical to the claimed "control unit" of the present application, and therefore, the structure of Wolf is presumed inherently capable of operating different regions of the heating device with a time offset.).
Regarding claim 6, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches a receiver for the container (U-shaped pedestal base (300). See figure 1. "peritoneal dialysis machine has a U-shaped base 300 from which a device housing support 310 extends vertically upwards." See paragraph [0063].), wherein at least one of the heating device and the receiver for the container(Heating pan/shell (330), U-shaped pedestal base (300). See figure 1.) is inclined with respect to the horizontal (Heating pan/shell (330). See figures 1 and 2. The figures of Wolf illustrate the heating pan/shell (330) being at an incline above the machine housing (320) on the U-shaped pedestal base (300). The figures illustrate that one end of the heating pan/shell (330) is touching the machine housing (320) and the opposite end of the heating pan/shell (330) is raised in an incline above the top the of machine housing (320).).

Regarding claim 16, Wolf discloses the invention as discussed above in claim 1. Further, Wolf discloses the dialysis machine is a peritoneal dialysis machine ("The present invention relates to a peritoneal dialysis machine...." See paragraph [0002].).
Regarding claim 17, Wolf discloses the invention as discussed above in claim 1. Further, Wolf discloses the dialysis solution is a peritoneal dialysis solution (peritoneal dialysis devices and dialysis solution. Paragraph [0003].).
Regarding claim 18, Wolf discloses the invention as discussed above in claim 1. Further, Wolf discloses the container is arranged in the receiver (U-shaped pedestal base (300). See figure 1. "peritoneal dialysis machine has a U-shaped base 300 from which a device housing support 310 extends vertically upwards." See paragraph [0063].)) such that it regionally projects over the heating device of the receiver (As noted above, for the sake of compact prosecution, claim 18 is being understood as “regionally projects over the heating device.”  Figures 4(c), 5(a) and 5(b) illustrate a portion of solution bag (100) hanging over the heating pan/shell (330).)
Claim 1 is rejected under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Duineveld (WO 2015/173042).
While Duineveld is in a different field of endeavor from Applicant's disclosed invention, this rejection is meant to illustrate the breadth of claim 1.  
Regarding claim 1, Duineveld teaches a dialysis machine (A device (100, 200). See figures 1 and 2.) comprising a heating device for heating (Chamber (1), fluid (2), Heating unit (5), power unit (7). See figure 1 and 2. See page 6, line 30 - page 7, line 21) a container capable of containing a dialysis solution (Container (3), food (milk/baby food/tea)(4). See page 6, line 32-34. Baby food formula is a solution.), the heating device being configured such that the heating of the dialysis solution by the heating device takes place non-uniformly at points throughout the dialysis solution so as to provide a temporary temperature gradient in the dialysis solution (Chamber (1), fluid (2), container (3), food (milk (4), heating unit (5), power unit (7). See figure 1 and 2. See page 6, line 30 - page 7, line 21. Any portion of food (4) within the container (3) that is above the fluid (2) of the chamber (1), will be a cold zone in comparison to a portion of the food (4) that is below the fluid (2) being close to the heating unit (5). It is the Examiner's interpretation that two different solution zones, i.e. a "warm zone" and a "cold zone", created by a heating device creates non-uniform temperature points throughout solution so as to provide a temporary temperature gradient in the dialysis solution.  The length of time of the claimed “temporary temperature gradient” could be any length of time greater than zero seconds.  Thus, the presence of the two different zones, i.e. warm zone and cold zone is deemed to achieve a temporary temperature gradient.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.). Herein, the structure of Duineveld is substantially identical to the claimed "heating device" of the present application, and therefore, the structure of Duineveld is presumed inherently capable of heating of solution by the heating device takes place non-uniformly at points throughout solution so as to provide a temporary temperature gradient in the dialysis solution.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedmann (US PUB 2011/0000902) as applied to claim 1 above, and further in view of Clark (US PAT 5,993,053).
Regarding claim 6, Hedmann teaches the invention as discussed above in claim 1. Further, Hedmann teaches a receiver for a container (heating element (12), bag (22) and solution (20). See figure 1. "[c]ontact surface of the bag on the heater carrier...." See paragraph [0041].), wherein at least one of the heating device and/or a receiver for the container (Heater system (10), heater (14) sensor (18), heating element (12), bag (22) and solution (20). See figure 1. "[h]eater system 10 consists of a heating element 12 and of a heater 14 which is placed on this...." See paragraph [0026]. "[c]ontact surface of the bag on the heater carrier...." See paragraph [0041].). However, Hedmann does not explicitly teach at least one of theheating device and/or a receiver for the container is inclined with respect to the horizontal.
Clark teaches the heating device and/or a receiver is provided that is inclined with respect to the horizontal (Tilted reservoir (10) containing toner (15) with an external heating element (20), heat flow arrow (30) . See Figure 3A-3D. See Col. 5, lines 20-50.) Clark discloses "[R]eservoir 10 is tilted at an angle 8, typically between 5 and 10 degrees in order to enhance the effectiveness of its single heater 20." See Col. 5, lines 22-24. "Because of the thermal gradient thus established, toner 15 will engage in convective flow along the path indicated by arrow 25." See Col. 5, lines 36-38. 
Clark is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. heating solution. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating device and/or receiver of Headman to be provided with an incline with respect to the horizontal, as disclosed in Clark, in order to achieve stirring of the dialysis solution in the container by convection flow over a thermal gradient to thereby achieve a homogenous solution and which is a simple and inexpensive stirring method. See Clark, Col. 2, lines 15-18; See also Col. 2, lines 55-65 ("to provide a stirring method and apparatus which are simple and inexpensive and which do not use mechanical pumps or mechanical agitation means.")
Regarding claim 18, Hedmann discloses the invention as discussed above in claim 1. Further, Hedmann discloses the container is arranged in the receiver (heating element (12), bag (22) and solution (20). See figure 1. "[c]ontact surface of the bag on the heater carrier...." See paragraph [0041].).  Hedmann does not explicitly teach that it (the container) regionally projects over the heating device of the receiver (As noted above, for the sake of compact prosecution, claim 18 is being understood as “regionally projects over the heating device.”  
Clark teaches the heating device and/or a receiver is provided that is inclined with respect to the horizontal (Tilted reservoir (10) containing toner (15) with an external heating element (20), heat flow arrow (30) . See Figure 3A-3D. See Col. 5, lines 20-50.) Clark discloses "[R]eservoir 10 is tilted at an angle 8, typically between 5 and 10 degrees in order to enhance the effectiveness of its single heater 20." See Col. 5, lines 22-24. "Because of the thermal gradient thus established, toner 15 will engage in convective flow along the path indicated by arrow 25." See Col. 5, lines 36-38.   The reservoir (10) containing the toner solution (15) is arranged so that it is projected over the heating element (20).  Thus, Clark discloses the container being regionally projected over the heating device of the receiver.
As established above, Clark is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange, as disclosed in Clark, the container to be regionally projected over the heating device of Hedmann in order to achieve stirring of the dialysis solution in the container by convection flow over a thermal gradient to thereby achieve a homogenous solution and which is a simple and inexpensive stirring method. See Clark, figures 3(A)-3(D), Col. 2, lines 15-18; See also Col. 2, lines 55-65 ("to provide a stirring method and apparatus which are simple and inexpensive and which do not use mechanical pumps or mechanical agitation means.")
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf as applied to claim 1 above, and further in view of Hedmann (US PUB 2011/0000902).
Regarding claim 7, Wolf teaches the invention as discussed above in claim 1. Further, Wolf teaches a receiver for the container (U-shaped pedestal base (300). See figure 1. "peritoneal dialysis machine has a U-shaped base 300 from which a device housing support 310 extends vertically upwards." See paragraph [0063].).  However, Wolf does not explicitly teach one or more temperature sensors are provided that detect the temperature of the heating device and/or the temperature of the receiver for the container and/or the temperature of the container itself.
Hedmann teaches one or more temperature sensors are provided that detect the temperature of the heating device and/or the temperature of the receiver for the container and/or the temperature of the container itself (Heater system (10), heater (14), heating element (12), sensor (18), sensor (16). See Figure 1. "A sensor 16, which measures the temperature T2 of the heater, is associated with the heating element 12. In contrast, a sensor 18 is embedded in the heater 14 and is in contact with a bag 22 containing the dialysis solution 20 to be heated" See paragraph [0026].); and a control or regulation unit that controls or regulates the heating device in dependence on the temperature value or values measured (Heater system (10), heater (14), heating element (12), sensor (18), sensor (16). See Figure 1. Two step controller. See paragraph [0030]. "The heating procedure of the heater 14 via the heating element 12 of the heater system 10 takes place by means of a two-step controller not shown in any more detail here, but widely known in the prior art. In accordance with the invention, in contrast to the known two step controllers in accordance with the prior art, however, the upper switch-off threshold and also the lower switch-on threshold are varied over time. In this connection, the upper switch-off threshold is limited by a previously fixed precontrol temperature Tv·" See paragraph [0030]. "The switch-on point can, in contrast, be determined in that the temperature measured using the sensor 18, namely the temperature Tl, is in the correct ratio with the temperature of the heating element 12 measured using the sensor 16, namely the temperature T2." See paragraph [0031].). Further, Hedmann discloses the method of heating solutions "to a wanted desired temperature, wherein a solution presented in a bag is heated on a heater system including a heater by means of a two-step control. In accordance with the present invention, the temperature forming the lower switch on threshold of the heater and the temperature forming the upper switch-off threshold of the heater vary. The unwanted overshooting of the temperature of the heater in the heating procedure can be reliably prevented by this." See paragraph [0009]. "In accordance with a first advantageous embodiment of the invention, the temperature T of the bag containing the solution is measured by means of a first temperature sensor, whereas the temperature T2 of a heating element arranged in the heater system is measured via a second temperature sensor." See paragraph [0011].
Hedmann is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. dialysis machine and/or heating solution. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating pan/shell (330) of Wolf to incorporate one or more temperature sensors of Hedmann and to modify the machine housing (320) of Wolf to incorporate the two-step controller system, as disclosed in Hedmann, in order to reliably prevent unwanted overshooting of the temperature of the heater in the heating procedure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773